 

Exhibit 10.5

 

RECORDING REQUESTED BY:   Chicago Title Company   Order No.: FWFM-4461700661  
Title No.: FWVI-TO17001450       When Recorded Mail Document To:   M & G Farms,
Inc., a California Corporation   43651 Road 120   Orosi, CA 93647      

 



APN/Parcel ID(s): 053-160-008-000 SPACE ABOVE THIS LINE FOR RECORDER’S USE  
053-160-011-000  

 

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

 

THIS DEED OF TRUST, made October 9, 2017, between

 

HPC Acquisitions, Inc., herein called TRUSTOR, whose address is

 

Chicago Title Company, a California corporation, herein called TRUSTEE, and

 

M & G Farms, Inc., a California Corporation, herein called BENEFICIARY,

 

WITNESSETH: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS to TRUSTEE IN
TRUST, WITH POWER OF SALE, that property in the County of Tulare, State of
California, described as:

 

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF

 

TOGETHER WITH the rents, issues and profits thereof, SUBJECT, HOWEVER, to the
right, power and authority given to and conferred upon Beneficiary by paragraph
ten (10) of the provisions incorporated herein by reference to collect and apply
such rents, issues and profits.

 

For the Purpose of Securing:

 

1.Performance of each agreement of Trustor incorporated by reference or
contained herein.

 

2.Payment of the indebtedness evidenced by one Promissory Note of even date
herewith, and any extension or renewal thereof, in the principal sum of Four
Hundred Twenty-Five Thousand And No/100 Dollars ($425,000.00) executed by
Trustor in favor of Beneficiary or order.

 

3.Payment of such further sums as the then record owner of said property
hereafter may borrow from Beneficiary, when evidenced by another note (or notes)
reciting it is so secured.

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 1CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

(continued)

 



APN/Parcel ID(s): 053-160-008-000   053-160-011-000



 

To Protect the Security of this Deed of Trust, Trustor Agrees: By the execution
and delivery of this Deed of Trust and the note secured hereby, that provisions
one (1) to fourteen (14), inclusive, of the fictitious deed of trust recorded in
Santa Barbara County and Sonoma County October 18, 1961, and in all other
counties October 23, 1961, in the book and at the page of Official Records in
the office of the county recorder of the county where said property is located,
noted below opposite the name of such county, viz:

 

COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE COUNTY BOOK PAGE Alameda 435
684 Kings 792 833 Placer 895 301 Sierra 29 335 Alpine 1 250 Lake 362 39 Plumas
151 5 Siskiyou 468 181 Amador 104 348 Lassen 171 471 Riverside 3005 523 Solano
1105 182 Butte 1145 1 Los Angeles T2055 899 Sacramento 4331 62 Sonoma 1851 689
Calaveras 145 152 Madera 810 170 San Benito 271 383 Stanislaus 1715 456 Colusa
296 617 Marin 1508 339 San Bernardino 5567 61 Sutter 572 297 Contra Costa 3978
47 Mariposa 77 292 San Francisco A332 905 Tehama 401 289 Del Norte 78 414
Mendocino 579 530 San Joaquin 2470 311 Trinity 93 366 El Dorado 568 456 Merced
1547 538 San Luis Obispo 1151 12 Tulare 2294 275 Fresno 4626 572 Modoc 184 851
San Mateo 4078 420 Tuolumne 135 47 Glenn 422 184 Mono 52 429 Santa Barbara 1878
860 Ventura 2062 386 Humboldt 657 527 Monterey 2194 538 Santa Clara 5336 341
Yolo 653 245 Imperial 1091 501 Napa 639 86 Santa Cruz 1431 494 Yuba 334 486 Inyo
147 598 Nevada 305 320 Shasta 684 528       Kern 3427 60 Orange 5889 611 San
Diego Series 2 Book 1961, Page 183887  

 

which provisions, identical in all counties, (printed on the attached unrecorded
pages) are hereby adopted and incorporated herein and made a part hereof as
fully as though set forth herein at length; that Trustor will observe and
perform said provisions; and that the references to property, obligations and
parties in said provisions shall be construed to refer to the property,
obligations, and parties set forth in this Deed of Trust.

 

The undersigned Trustor requests that a copy of any Notice of Default and of any
Notice of Sale hereunder be mailed to him at his address hereinbefore set forth.

 

IN WITNESS WHEREOF, the undersigned have executed this document on the date(s)
set forth below.

 

HPC Acquisitions, Inc.       BY:       David Selakovic     CEO  

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 2CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

(continued)

 

APN/Parcel ID(s): 053-160-008-000   053-160-011-000

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of                                                     

 

County of                                                 

 

On                                                        before me,           
                                           , Notary Public (here insert name and
title of the officer), personally appeared David Selakovic, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

    Signature (Seal)

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 3CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

APN/Parcel ID(s): 053-160-008-000   053-160-011-000

 

DO NOT RECORD

 

The following is a copy of provisions one (1) to fourteen (14), inclusive, of
the fictitious deed of trust, recorded in each county in California, as stated
in the foregoing Deed of Trust and incorporated by reference in said Deed of
Trust as being a part thereof as if set forth at length therein.

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR AGREES:

 

1.To keep said property in good condition and repair; not to remove or demolish
any building thereon; to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon and to pay when due all claims for labor performed and materials
furnished therefore; to comply with all laws affecting said property or
requiring any alterations or improvements to be made thereon; not to commit or
permit waste thereof; not to commit, suffer or permit any act upon said property
in violation of law; to cultivate, irrigate, fertilize, fumigate, prune and do
all other acts which from the character or use of said property may be
reasonably necessary, the specific enumerations herein not excluding the
general.

 

2.To provide, maintain and deliver to Beneficiary fire insurance satisfactory to
and with loss payable to Beneficiary. The amount collected under any fire or
other insurance policy may be applied by Beneficiary upon any indebtedness
secured hereby and in such order as Beneficiary may determine, or at option of
Beneficiary the entire amount so collected or any part thereof may be released
to Trustor. Such application or release shall not cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to such notice.

 

3.To appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee; and to pay
all costs and expenses, including cost of evidence of title and attorney’s fees
in a reasonable sum, in any such action or proceeding in which Beneficiary or
Trustee may appear, and in any suit brought by Beneficiary to foreclose this
Deed.

 

4.To pay: at least ten days before delinquency all taxes and assessments
affecting said property, including assessments on appurtenant water stock; when
due, all encumbrances, charges and liens, with interest, on said property or any
part thereof, which appear to be prior or superior hereto; all costs, fees and
expenses of this Trust.

 

Should Trustor fail to make any payment or to do any act as herein provided,
then Beneficiary or Trustee, but without obligation so to do and without notice
to or demand upon Trustor and without releasing Trustor from any obligation
hereof, may: make or do the same in such manner and to such extent as either may
deem necessary to protect the security hereof, Beneficiary or Trustee being
authorized to enter upon said property for such purposes; appear in and defend
any action or proceeding purporting to affect the security hereof or the rights
or powers of Beneficiary or Trustee; pay, purchase, contest or compromise any
encumbrance, charge or lien which in the judgment of either appears to be prior
or superior hereto; and, in exercising any such powers, pay necessary expenses,
employ counsel and pay his reasonable fees.

 

5.To pay immediately and without demand all sums so expended by Beneficiary or
Trustee, with interest from date of expenditure at the amount allowed by law in
effect at the date hereof, and to pay for any statement provided for by law in
effect at the date hereof regarding the obligation secured hereby any amount
demanded by the Beneficiary not to exceed the maximum allowed by law at the time
when said statement is demanded.

 

6.That any award of damages in connection with any condemnation for public use
of or injury to said property or any part thereof is hereby assigned and shall
be paid to Beneficiary who may apply or release such moneys received by him in
the same manner and with the same effect as above provided for disposition of
proceeds of fire or other insurance.

 

7.That by accepting payment of any sum secured hereby after its due date,
Beneficiary does not waive his right either to require prompt payment when due
of all other sums so secured or to declare default for failure so to pay.

 

8.That at any time or from time to time, without liability therefore and without
notice, upon written request of Beneficiary and presentation of this Deed and
said note for endorsement, and without affecting the personal liability of any
person for payment of the indebtedness secured hereby, Trustee may: reconvey any
part of said property; consent to the making of any map or plat thereof; join in
granting any easement thereon; or join in any extension agreement or any
agreement subordinating the lien or charge hereof.

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 4CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

APN/Parcel ID(s): 053-160-008-000   053-160-011-000

 

DO NOT RECORD

 

9.That upon written request of Beneficiary stating that all sums secured hereby
have been paid, and upon surrender of this Deed and said note to Trustee for
cancellation and retention and upon payment of its fees, Trustee shall reconvey,
without warranty, the property then held hereunder. The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The Grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.” Five years after issuance of such
full reconveyance, Trustee may destroy said note and this Deed (unless directed
in such request to retain them).

 

10.That as additional security, Trustor hereby gives to and confers upon
Beneficiary the right, power and authority, during the continuance of these
Trusts, to collect the rents, issues and profits of said property, reserving
unto Trustor the right, prior to any default by Trustor in payment of any
indebtedness secured hereby or in performance of any agreement hereunder, to
collect and retain such rents, issues and profits as they become due and
payable. Upon any such default, Beneficiary may at any time without notice,
either in person, by agent, or by a receiver to be appointed by a court, and
without regard to the adequacy of any security for the indebtedness hereby
secured, enter upon and take possession of said property or any part thereof, in
his own name sue for or otherwise collect such, rents, issues, and profits,
including those past due and unpaid, and apply the same, less costs and expenses
of operation and collection, including reasonable attorney’s fees, upon any
indebtedness secured hereby, and in such order as Beneficiary may determine. The
entering upon and taking possession of said property, the collection of such
rents, issues and profits and the application thereof as aforesaid, shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.

 

11.That upon default by Trustor in payment of any indebtedness secured hereby or
in performance of any agreement hereunder, Beneficiary may declare all sums
secured hereby immediately due and payable by delivery to Trustee of written
declaration of default and demand for sale and of written notice of default and
of election to cause to be sold said property, which notice Trustee shall cause
to be filed for record. Beneficiary also shall deposit with Trustee this Deed,
said note and all documents evidencing expenditures secured hereby.

 

After the lapse of such time as may then be required by law following the
recordation of said notice of default, and notice of sale having been given as
then required by law, Trustee, without demand on Trustor, shall sell said
property at the time and place fixed by it in said notice of sale, either as a
whole or in separate parcels, and in such order as it may determine, at public
auction to the highest bidder for cash of lawful money of the United States,
payable at time of sale. Trustee may postpone sale of all or any portion of said
property by public announcement at such time and place of sale, and from time to
time thereafter may postpone such sale by public announcement at the time fixed
by the proceeding postponement. Trustee shall deliver to such purchaser its deed
conveying the property so sold, but without any covenant or warranty, express or
implied. The recitals in such deed of any matters or facts shall be conclusive
proof of the truthfulness thereof. Any person, including Trustor, Trustee, or
Beneficiary as hereinafter defined, may purchase at such sale.

 

After deducting all costs, fees and expenses of Trustee and of this Trust,
including cost of evidence of title in connection with sale, Trustee shall apply
the proceeds of sale to payment of: all sums expended under the terms hereof,
not then repaid, with accrued interest at the amount allowed by law in effect at
the date hereof; all other sums then secured hereby; and the remainder, if any,
to the person or persons legally entitled thereto.

 

12.Beneficiary, or any successor in ownership of any indebtedness secured
hereby, may from time to time, by instrument in writing, substitute a successor
or successors to any Trustee named herein or acting hereunder, which instrument,
executed by the Beneficiary and duly acknowledged and recorded in the office of
the recorder of the county or counties where said property is situated, shall be
conclusive proof of proper substitution of such successor Trustee or Trustees,
who shall, without conveyance from the Trustee predecessor, succeed to all its
title, estate, rights, powers and duties. Said instrument must contain the name
of the original Trustor, Trustee and Beneficiary hereunder, the book and pages
where this Deed is recorded and the name and address of the new Trustee.

 

13.That this Deed applies to, inures to the benefit of, and binds all parties
hereto, their heirs, legatees, devisees, administrators, executors, successors
and assigns. The term Beneficiary shall mean the owner and holder, including
pledgees, of the note secured hereby, whether or not named as Beneficiary
herein. In this Deed, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

 

14.That Trustee accepts this Trust when this Deed, duly executed and
acknowledged, is made a public record as provided by law. Trustee is not
obligated to notify any party hereto of pending sale under any other Deed of
Trust or of any action or proceeding in which Trustor, Beneficiary or Trustee
shall be a party unless brought by Trustee.

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 5CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

(continued)

 

APN/Parcel ID(s): 053-160-008-000   053-160-011-000

 

REQUEST FOR FULL RECONVEYANCE

 

CHICAGO TITLE COMPANY, A CALIFORNIA CORPORATION, TRUSTEE:

 

The undersigned is the legal owner and holder of all indebtedness secured by the
within Deed of Trust. All sums secured by said Deed of Trust have been fully
paid and satisfied; and you are hereby requested and directed, on payment to you
of any sums owing to you under the terms of said Deed of Trust, to cancel all
evidences of indebtedness, secured by said Deed of Trust, delivered to you
herewith, together with the said Deed of Trust, and to reconvey, without
warranty, to the parties designated by the terms of said Deed of Trust, all the
estate now held by you under the same.

 

IN WITNESS WHEREOF, the undersigned have executed this document on the date(s)
set forth below.

 

    Print Company Name           Signature         By:       Print Name        
Its:     Print Title           Print Company Name           Signature        
By:       Print Name         Its:       Print Title       Please mail
Reconveyance to:      

 

Do not lose or destroy this Deed of Trust OR THE NOTE which it secures. Both
original documents must be delivered to the Trustee for cancellation before
reconveyance will be made.

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 6CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS

(continued)

 

APN/Parcel ID(s): 053-160-008-000   053-160-011-000

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of                                                     

 

County of                                                 

 

On                                                                 before me,
                                                                                
             , Notary Public,

(here insert name and title of the officer)

personally appeared                                                     
                                                 
                                   , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

      Signature   (Seal)

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 7CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

EXHIBIT “A”

Legal Description

 

For APN/Parcel ID(s): 053-160-008-000 and 053-160-011-000

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF VISALIA, COUNTY OF
TULARE, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

THAT PORTION OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 21, TOWNSHIP 17 SOUTH, RANGE 26 EAST, MOUNT DIABLO BASE AND
MERIDIAN, IN THE COUNTY OF TULARE, STATE OF CALIFORNIA, ACCORDING TO THE
OFFICIAL PLAT THEREOF, DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHWEST QUARTER OF THE SOUTHWEST
QUARTER OF SECTION 21: THENCE SOUTH ALONG THE WEST LINE THEREOF, 550 FEET;
THENCE EAST 660 FEET, MORE OR LESS, TO THE EAST LINE OF THE NORTHWEST QUARTER OF
THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SAID SECTION 21; THENCE NORTH
ALONG SAID EAST LINE, 550 FEET TO THE NORTHEAST CORNER OF THE NORTHWEST QUARTER
OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SAID SECTION 21; THENCE
WEST, ALONG THE NORTH LINE OF THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF
THE SOUTHWEST QUARTER OF SAID SECTION 21, 660 FEET, MORE OR LESS, TO THE POINT
OF BEGINNING.

 

EXCEPTING THEREFROM THOSE PORTIONS CONVEYED TO MINKLER SOUTHERN RAILWAY COMPANY,
A CORPORATION, BY DEED RECORDED JULY 9, 1913 IN BOOK 210, PAGE 469 OF DEEDS, AND
BY DEED RECORDED MAY 4, 1914 IN BOOK 217, PAGE 414 OF DEEDS.

 

ALSO EXCEPTING THEREFROM THE INTEREST IN ALL OIL, GAS AND/OR MINERALS IN AND
UNDER SAID LAND, WHICH WAS RESERVED IN THE DEED FROM BANK OF AMERICA NATIONAL
TRUST AND SAVINGS ASSOCIATION, A NATIONAL BANKING ASSOCIATION, DATED APRIL 24,
1936 AND RECORDED IN BOOK 680, PAGE 302 OF OFFICIAL RECORDS; SAID DEED RECITING
THAT AN UNDIVIDED 1/2 INTEREST IN ALL OIL, GAS AND/OR MINERALS IN AND UNDER SAID
LAND, IS THEREBY RESERVED, WHEREAS THE GRANTORS THEREIN AT THE DATE THEREOF WAS
THE RECORD OWNER OF AN UNDIVIDED 1/3RD INTEREST IN SAID LAND.

 

PARCEL 2:

 

THAT PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 21,
TOWNSHIP 17 SOUTH, RANGE 26 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE COUNTY
OF TULARE, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF THE SURVEY OF
SAID LAND ON FILE IN THE BUREAU OF LAND MANAGEMENT, AT THE DATE OF THE ISSUANCE
OF THE PATENT THEREOF, BEING A PIECE OR PARCEL OF LAND 100.8 FEET BY 150 FEET,
LYING IN THE RIGHT OF WAY OF THE MINKLER SOUTHERN RAILWAY COMPANY, AS DEEDED BY
WILLIAM SWAN AND MARY J. SWAN, RECORDED IN BOOK 217, PAGE 414 OF DEEDS, AND IN
BOOK 210, PAGE 469 OF DEEDS OF TULARE COUNTY AND MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

COMMENCING AT A POINT IN THE NORTHEASTERLY RIGHT OF WAY LINE AS DESCRIBED IN
SAID FIRST MENTIONED DEED, 341.8 FEET, SOUTHEASTERLY ALONG SAID RIGHT OF WAY
LINE FROM THE EAST AND WEST CENTER LINE OF SAID SECTION 21; THENCE AT RIGHT
ANGLES, SOUTHWESTERLY 100.8 FEET; THENCE AT RIGHT ANGLES, SOUTHEASTERLY 150
FEET; THENCE AT RIGHT ANGLES, NORTHEASTERLY, PARALLEL TO THE FIRST COURSE, 100.8
FEET; THENCE AT RIGHT ANGLES NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT OF WAY
LINE, 150 FEET TO THE POINT OF BEGINNING.

 

PARCEL 3:

 

THAT PORTION OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SECTION 21,
TOWNSHIP 17 SOUTH, RANGE 26 EAST, MOUNT DIABLO BASE AND MERIDIAN, IN THE COUNTY
OF TULARE, STATE OF CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT OF THE SURVEY OF
SAID LAND ON FILE IN THE BUREAU

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 8CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

EXHIBIT “A”

Legal Description

 

OF LAND MANAGEMENT, AT THE DATE OF THE ISSUANCE OF THE PATENT THEREOF, BEING A
PIECE OR PARCEL OF LAND 100.8 FEET BY 100 FEET, LYING IN THE RIGHT OF WAY OF THE
MINKLER SOUTHERN RAILWAY COMPANY, AS DEEDED BY WILLIAM SWAN AND MARY J. SWAN,
RECORDED IN BOOK 217, PAGE 434 OF DEEDS AND IN BOOK 210, PAGE 469 OF DEEDS,
DESCRIBED AS FOLLOWS:

 

BEGINNING IN THE NORTHEASTERLY RIGHT OF WAY LINE, AS DESCRIBED IN SAID FIRST
MENTIONED DEED, 491.8 FEET SOUTHEASTERLY, ALONG SAID RIGHT OF WAY FROM THE EAST
AND WEST CENTER LINE OF SAID SECTION 21; THENCE AT RIGHT ANGLES, SOUTHWESTERLY
100.8 FEET; THENCE AT RIGHT ANGLES, SOUTHEASTERLY 100 FEET; THENCE AT RIGHT
ANGLES, NORTHEASTERLY 100.8 FEET; THENCE AT RIGHT ANGLES NORTHWESTERLY, ALONG
SAID NORTHEASTERLY RIGHT OF WAY LINE, 100 FEET TO THE POINT OF BEGINNING, THE
NORTHWESTERN LINE OF SAID PARCEL IS COINCIDENT WITH THE SOUTHEASTERN LINE OF
THAT CERTAIN PARCEL OF LAND, 100.8 FEET BY 150 FEET, CONVEYED TO PALOMA CITRUS
ASSOCIATION, BY DEED DATED APRIL 25, 1916 AND RECORDED JULY 20, 1916 IN BOOK
238, PAGE 297 OF DEEDS.

 

PARCEL 4:

 

ALL THAT CERTAIN PORTION OF THE LAND CONVEYED TO THE MINKLER SOUTHERN RAILWAY
COMPANY LYING IN THE SOUTHWEST QUARTER OF SECTION 21, TOWNSHIP 17 SOUTH, RANGE
26 EAST, MOUNT DIABLO BASE AND MERIDIAN, ACCORDING TO THE OFFICIAL PLAT THEREOF,
MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE WEST HALF OF THE SOUTHWEST QUARTER,
THIS BEING THE TRUE POINT OF BEGINNING; THENCE CONTINUING EAST ALONG THE NORTH
LINE OF THE WEST HALF OF THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER OF SAID
SECTION 21 FOR 126.57 FEET, MORE OR LESS, THENCE IN A SOUTHEASTERLY DIRECTION
WITH A SOUTHEASTERLY ANGLE OF 45° 18’ WITH THE NORTH LINE OF THE WEST HALF OF
THE WEST HALF OF THE SOUTHWEST QUARTER OF SAID SECTION 21, 775.0 FEET, MORE OR
LESS, TO A POINT IN THE EAST LINE OF THE WEST HALF OF THE WEST HALF OF THE
SOUTHWEST QUARTER OF SAID SECTION 21, 545.72 FEET, MORE OR LESS, SOUTH OF THE
NORTHEAST CORNER OF SAID WEST HALF OF THE NORTHWEST QUARTER OF THE SOUTHWEST
QUARTER OF SAID SECTION 21; THENCE SOUTH ALONG THE EAST LINE OF SAID WEST HALF
OF THE WEST HALF OF THE SOUTHWEST QUARTER OF SAID SECTION 21, 57.28 FEET, MORE
OR LESS; THENCE IN A SOUTHEASTERLY DIRECTION FOR A DISTANCE OF 425.0 FEET, MORE
OR LESS, TO A POINT 494.3 FEET, MORE OR LESS, WEST OF THE EAST LINE OF THE WEST
HALF OF THE SOUTHWEST QUARTER OF SAID SECTION 21; THENCE IN A WESTERLY DIRECTION
FOR A DISTANCE OF 108.7 FEET, MORE OR LESS; THENCE SOUTH 43° 34’ EAST, MORE OR
LESS, FOR A DISTANCE OF 126.5 FEET, MORE OR LESS; THENCE IN A WESTERLY DIRECTION
FOR A DISTANCE OF 120.0 FEET, MORE OR LESS; THENCE IN A NORTHWESTERLY DIRECTION
ALONG THE SOUTHWESTERLY LINE OF THE FORMER MINKLER SOUTHERN RAILWAY COMPANY LAND
FOR A DISTANCE OF 1100.0 FEET, MORE OR LESS, TO THE INTERSECTION OF THE
SOUTHWESTERLY LINE OF THE FORMER MINKLER SOUTHERN RAILWAY COMPANY LAND WITH THE
WEST LINE OF THE WEST HALF OF THE SOUTHWEST QUARTER OF SAID SECTION 21; THENCE
NORTH ALONG THE WEST LINE OF THE WEST HALF OF THE SOUTHWEST QUARTER OF SAID
SECTION 21 FOR A DISTANCE OF 200.0 FEET, MORE OR LESS, TO THE POINT OF
BEGINNING.

 

EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT IN THE WEST LINE OF THE EAST HALF OF THE NORTHWEST QUARTER
OF THE SOUTHWEST QUARTER OF SAID SECTION 21, 711.9 FEET, MORE OR LESS, SOUTH OF
THE NORTHWEST CORNER OF SAID EAST HALF OF THE NORTHWEST QUARTER OF THE SOUTHWEST
QUARTER; THENCE SOUTH ALONG SAID WEST LINE OF THE EAST HALF OF THE NORTHWEST
QUARTER OF THE SOUTHWEST QUARTER, 129.1 FEET, MORE OR LESS; THENCE EASTERLY
131.5 FEET, MORE OR LESS, TO A POINT SITUATED NORTHEASTERLY AND 50 FEET NORMALLY
DISTANT FROM THE CENTERLINE OF MINKLER SOUTHERN RAILWAY AS NOW LOCATED ACROSS
SAID NORTHWEST QUARTER OF THE SOUTHWEST QUARTER; THENCE NORTHWESTERLY TO THE
POINT OF BEGINNING.

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 9CA-CT-FWFM-02180.054446-FWFM-4461700661



 

 

EXHIBIT “A”

Legal Description

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

COMMENCING AT A POINT IN THE NORTHEASTERLY RIGHT OF WAY LINE AS DESCRIBED IN THE
DEED RECORDED IN BOOK 217, PAGE 414 OF DEEDS, 341.8 FEET SOUTHEASTERLY ALONG
SAID RIGHT OF WAY LINE FROM THE EAST AND WEST CENTERLINE OF SAID SECTION 21;
THENCE AT RIGHT ANGLES SOUTHWESTERLY 100.8 FEET; THENCE AT RIGHT ANGLES
SOUTHEASTERLY 150 FEET; THENCE AT RIGHT ANGLES NORTHEASTERLY PARALLEL TO THE
FIRST COURSE 100.8 FEET; THENCE AT RIGHT ANGLES NORTHWESTERLY ALONG SAID
NORTHEASTERLY RIGHT OF WAY LINE 150 FEET TO THE POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS:

 

BEGINNING IN THE NORTHEASTERLY RIGHT OF WAY LINE AS DESCRIBED IN THE DEED
RECORDED IN BOOK 217, PAGE 414 OF DEEDS, 491.8 FEET SOUTHEASTERLY ALONG SAID
RIGHT OF WAY LINE FROM THE EAST AND WEST CENTERLINE OF SAID SECTION 21; THENCE
AT RIGHT ANGLES SOUTHWESTERLY 100.8 FEET; THENCE AT RIGHT ANGLES SOUTHEASTERLY
100 FEET; THENCE AT RIGHT ANGLES NORTHEASTERLY 100.8 FEET; THENCE AT RIGHT
ANGLES NORTHWESTERLY ALONG SAID NORTHEASTERLY RIGHT OF WAY LINE 100 FEET TO THE
POINT OF BEGINNING.

 

ALSO EXCEPTING THEREFROM ALL OWNERSHIP RIGHTS TO THE ENTIRE MINERAL ESTATE BELOW
THE PROPERTY, BELOW A DEPTH OF 25 FEET, INCLUDING WITHOUT LIMITATION, ALL OIL,
PETROLEUM, GAS AND OTHER MINERALS, WHETHER GASEOUS, LIQUID OR SOLID, IN AND
UNDER THE ABOVE-DESCRIBED PREMISES, BELOW A DEPTH OF 25 FEET, SUCH RIGHTS SHALL
INCLUDE SURFACE AND SUBSURFACE ACCESS EASEMENTS, RIGHTS TO CONSTRUCT, MAINTAIN
AND OPERATE SURFACE AND SUBSURFACE FACILITIES, AND OTHER RIGHTS TO DEVELOP AND
EXTRACT OIL, PETROLEUM, GAS AND ANY OTHER MINERAL, EXCEPT THAT GRANTOR (1) SHALL
NOT, WITHOUT PRIOR WRITTEN CONSENT FROM GRANTEE, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, HAVE ANY RIGHT TO ENTER THE SURFACE OF THE
PROPERTY, FOR PURPOSES OF EXPLORATION, DEVELOPMENT OR EXTRACTION OF SUCH
MINERALS; (2) SHALL NOT IN EXERCISING THESE RIGHTS MORE THAN MINIMALLY INTERFERE
WITH GRANTEE’S USE OF THE PROPERTY; AND (3) PRIOR TO THE EXERCISE OF THESE
RIGHTS, SHALL PROVIDE ADEQUATE LIABILITY PROTECTION TO GRANTEE, IN THE FORM OF
GENERAL LIABILITY INSURANCE OBTAINED (OR EXTENDED), AT THE SOLE COST OF GRANTOR,
NAMING GRANTEE AS AN INSURED PARTY, UPON SUCH TERMS AS ARE THEN REASONABLE AND
CUSTOMARY, UNLESS GRANTOR, IN THE REASONABLE OPINION OF GRANTEE, POSSESSES THE
FINANCIAL CAPABILITY TO FUND SUCH LIABILITY PROTECTION AS A SELF-INSURED ENTITY,
UNDER THEN REASONABLE AND CUSTOMARY STANDARDS, FOR ANY LOSSES OR DAMAGES
REASONABLY LIKELY TO BE SUSTAINED BY GRANTEE AS A RESULT OF GRANTOR’S EXERCISE
OF THESE RIGHTS.

 

IN ADDITION, ANY SURFACE OR SUBSURFACE FACILITIES CONSTRUCTED, OR EQUIPMENT
USED, BY GRANTOR IN THE COURSE OF GRANTOR’S EXERCISE OF THESE RIGHTS, SHALL BE
CONSTRUCTED AND USED IN A MANNER THAT RESULTS IN NO MORE THAN MINIMAL
INTERFERENCE WITH GRANTEE’S USE OF THE PROPERTY, AS RESERVED IN THE DEED
RECORDED DECEMBER 29, 1992, AS DOCUMENT NO. 92-094547 OF OFFICIAL RECORDS AND
RECORDED OCTOBER 18, 1994 AS DOCUMENT NO. 94-074651 OF OFFICIAL RECORDS.

 

Deed of Trust - Short Form Printed: 10.09.17 @ 03:56 PMSCA0000083.doc / Updated:
06.03.17Page 10CA-CT-FWFM-02180.054446-FWFM-4461700661



 

